 

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057
Assistant Federal Defender

Branch Chief, Fresno Office | | MAR 12 2028

2300 Tulare Street, Suite 330

Fresno, California 93721-2226... GLEAK, U.S. DISTRICT COURT

Telephone: (559) 487-5561 EASTERN DISTRICT OF BUFORNIA
BY, DEPUTY CLERK

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 1:16-cr-00065 LJO
)
Plaintiff, ) APPLICATION AND [
) ORDER APPOINTING CJA PANEL
vs. ) COUNSEL
)
REBECCA IRENE BRENES, )
)
Defendants, )
)
)

 

Rebecca Irene Brenes, through the Federal Defender for the Eastern District of

California, hereby requests appointment of CJA panel counsel.

On October 28, 2019, the court sentenced Ms. Brenes on a supervised release violation to
time served and an additional 12 months of supervised release. Ms, Brenes is seeking early
termination of her supervised release. After reviewing her Financial Affidavit attached, it is

respectfully recommended that CJA panel counsel be appointed to advise and assist Ms. Brenes.

DATED: March 10, 2020 (Lobe. MZ.

CHARLES J. UEE”

Assistant Federal Defender
Branch Chief, Fresno Office

 

 
N

“So HDA an Pi Ww

10
11
12

13,

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ORDER
Having satisfied the Court that the witness is financially unable to retain counsel, the

Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.

L ull. thy

HON@RABLE BARBARA A. MCAULIFFE
UNITED STATES DISTRICT JUDGE

 
   

DATED: March | 2 , 2020

px,

 

 

 
 

 

 

y.S.

 

Yo

 

   
 

IN UNITED STATES
"IN THE CASE OF

vsflipsces B Lege

CHARGE/OFFENSE (describe if applicable & check box —>)

 

LJ MAGISTRATE.

 

FOR

TAT

 

PERSON REPRESENTED (Show your full name)

 

O Felony
{Misdemeanor

 

   

 
 

APPEALS couRt or Tio OTHER PANEL (Specify below)

' LOCATION NUMBER

il)

 

 

 

 

 

Defendant—Adult
Defendant - Juvenile
Appellant

Probation Violator
Parole Violator
Habeas Petitioner
2255 Petitioner
Material Witness
Other
Paras

  

DOCKET NUMBERS
Magistrate

    
 
   

Court

  

OHO0000000

 

PO oOW AH Rd

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you now employed? O1 Yes Bt” No = Am Self- Employed
Name and address of employer:
EMPLOY. IF YES, how much do you IF NO, give month and year of last employment
MENT eam per month? $ How much did you earn per month? §
——
If married is your Spouse employed? 1 Yes bet No
IF YES, how much does your If'a minor under age 21, what is your Parents or
Spouse eam per month? $ Guardian’s approximate monthly income? $
Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in the form of
rent payments, interest, dividends, retirement or annuity payments, or other sources? [] Yes fet No
OTHER RECEIVED SOURCES “
ASSETS INCOME {IF YES, GIVE THE AMOUNT
RECEIVED & IDENTIFY $ .
THE SOURCES ‘ ;

CASH Have you any cash on hand or money in savings or checking accounts? Kh Yes []No IF YES, state total amount $ ¢ / Gb #e
Do-you own any real estate, stocks, bonds, notes, automobile’ or other valuable property (excluding ordinary household furnishings and
clothing)? [J] Yes rg No

PROP- VALUE. DESCRIPTION

ERTY IF YES, GIVE THE VALUE AND $

DESCRIBE IT
MARITAL STATUS Noe List persons you actually support and your relationship to them
0. 0
SINGLE Dependents
DEPENDENTS ——~ MARRIED }
WIDOWED L
DX SEPARATED OR
ONS & cDiVoRCED._
OBLIGATI APARTMENT Creditors Total Debt Monthly Paymt. i
DEBTS DEBTS & OR “ pe IS ae ey
MONTHLY ert s 350°, Ble
BILLS 5 5
(LIST ALL CREDITORS,
INCLUDING BANKS, § $
LOAN COMPANIES, $ $
CHARGE ACCOUNTS,
ETC.)
I certify under penalty of perjury that the foregoing is true and correct. Executed on me 3 te EF oe
SIGNATURE OF DEFENDANT > (7 a
(OR PERSON REPRESENTED) - £ Z. gle — ro yt s
ean ne
setae senna gn _qruneneanannnncsr si aay

 
